         Case 3:16-cv-00225-VAB Document 173 Filed 01/25/21 Page 1 of 8




                       UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT


LLOYD GEORGE MORGAN, JR.                : CIVIL NO. 3:16-CV-00225-VAB
         Plaintiff,                     :
                                        :
        V.                              :
                                        :
SCOTT SEMPLE, et al.,                   :
         Defendants.                    :    JANUARY 25, 2020


  SUPPLEMENTAL MOTION TO INCUR LITIGATION-RELATED EXPENSES

        Pursuant to Local Rule 83.10(k) and (l), the undersigned respectfully seeks

reimbursement of expenses related to the retaining of an expert witness to

perform a psychiatric evaluation of Plaintiff and expenses related to the

deposition of Defendant, Dr. Elizabeth Coursen (“Dr. Coursen”). Recently, the

parties reached an agreement in principle to resolve this matter, subject to final

agreement with respect to release documents. Counsel for Mr. Morgan would

appreciate the Court’s consideration of reimbursement for the above-referenced

fees.

        On or about November 19, 2019, the undersigned filed a Motion to Incur

Expenses related to the retaining of an expert witness to perform a psychiatric

evaluation of Plaintiff. See ECF # 122. Psychiatric evaluation of Plaintiff was

necessary because Plaintiff’s mental health condition and related damages

constituted critical elements of the claims raised in this matter.     Thereafter,

counsel secured the services of the Yale School of Medicine-Department of

Psychiatry (“Yale”) to examine Plaintiff and conduct a psychiatric evaluation and

psychological testing. The examination was completed and an expert opinion
       Case 3:16-cv-00225-VAB Document 173 Filed 01/25/21 Page 2 of 8




and evaluation issued.      The total cost incurred for both the psychiatric

evaluation and psychological testing is $5,000.       A copy of Yale’s invoice is

attached as Exhibit A.

      On March 11, 2020, the undersigned filed a Motion to Incur Expenses

related to the deposition of Defendant, Dr. Elizabeth Coursen (“Dr. Coursen”).

See ECF # 142. The undersigned was able to obtain a discounted rate from

Brandon Legal Tech—a court reporter—to record Dr. Coursen’s deposition

testimony.   Brandon Legal Tech agreed to charge $2.00 per page for the

transcript of Dr. Coursen’s deposition and $50.00 to attend the deposition. (This

is a 50% discount from Brandon’s standard rates.)           The total cost of the

deposition at the discounted rate was $388.18. A copy of the Brandon Legal

Tech’s invoice is attached as Exhibit B.

      The undersigned respectfully requests that his firm be reimbursed for the

expenses related to Plaintiff’s psychological evaluation and the deposition of Dr.

Coursen. The services of Yale and the deposition of Dr. Coursen were necessary

for the development of Plaintiff’s claims in this matter.




                                         2
       Case 3:16-cv-00225-VAB Document 173 Filed 01/25/21 Page 3 of 8




      WHEREFORE, based on the foregoing, the undersigned, on behalf of the

Plaintiff, requests reimbursement of expenses related to Plaintiff’s psychiatric

evaluation and for the deposition of Dr. Elizabeth Coursen.




                                           Respectfully Submitted,

                                           PLAINTIFF,
                                           LLYOD GEORGE MORGAN, JR.

                                           BY:   /s/Richard M. Dighello
                                           Richard M. Dighello, Esq.
                                           Federal Bar No. ct17521
                                           UPDIKE, KELLY & SPELLACY, P.C.
                                           100 Pearl Street, P.O. Box 231277
                                           Hartford, CT 06123-1277
                                           Telephone: 860-548-2600
                                           Facsimile: 860-548-2680
                                           Email: rdighello@uks.com




                                       3
        Case 3:16-cv-00225-VAB Document 173 Filed 01/25/21 Page 4 of 8




                                  CERTIFICATION

      I hereby certify that on this date, January 25, 2021 a copy of the foregoing

was filed electronically [and served by mail on anyone unable to accept electronic

filing]. Notice of this filing will be sent by e-mail to all parties by operation of the

Court’s electronic filing system [or by mail to anyone unable to accept electronic

filing]. Parties may access this filing through the Court’s system.




                                              /s/Richard M. Dighello
                                        Richard M. Dighello, Esq.




                                           4
Case 3:16-cv-00225-VAB Document 173 Filed 01/25/21 Page 5 of 8




                  EXHIBIT A




                              5
                      Case 3:16-cv-00225-VAB Document 173 Filed 01/25/21 Page 6 of 8

                                                                                                                                               INVOICE
                                                                           Date                                           Invoice Number
                                                                   August 25, 2020                                         CI-00105180

                                                                       Payment Terms                                           Due Date
                                                                       Upon Receipt                                      August 25, 2020




  Contact:                                                                                  Bill To:

  McGee, Shane Robert                                                                       SANTOS, ANTHONY
                                                                                            UPDIKE KELLY & SPELLACY P.C.
  shane.mcgee@yale.edu                                                                      100 PEARL ST 17TH FLOOR
  CC1487 MEDPSY Psych Divisions-CMHC                                                        HARTFORD, CT 06103
                                                                                            United States of America


                                                                                                                                               Page 1 of 1

    Purchase Order Number               Header Memo                         From Date                     To Date                         Customer ID
                                    Psychiatric Evaluation             December 20, 2019               March 20, 2020                     C-001633

 Quantity              Sales Item                                        Item Description                           Price Each                 Amount
      0                                                            Psychiatric Evaluation                               0.00                   5,000.00




                                       Please detach bottom portion and return with your payment in the enclosed envelope



                                                                                  Net Amount Due                                                  5,000.00
                                                                                  Tax                                                                 0.00

                                                                                  AMOUNT DUE:                                               USD 5,000.00


To pay your invoice via ACH/EFT
                                                                                  Please include the invoice number and mail check to:
 Account Name:           Yale University AR
 Bank Name:              Bank of America                                                                   Yale University Treasury Services
 ABA Number:             011900571                                                                         P.O. Box. 208087
 Account Number:         0050296726                                                                        New Haven, CT 06520-8087
 Invoice Number:         CI-00105180
 To pay by credit card, or for courier delivery address, please call
 203-737-5727.
                                                                        CI-00105180 08252020 000000500000
Case 3:16-cv-00225-VAB Document 173 Filed 01/25/21 Page 7 of 8




                  EXHIBIT B




                              6
                           Case 3:16-cv-00225-VAB Document 173 Filed 01/25/21 Page 8 of 8

                                                                                                     INVOICE
                                                                                         Invoice No.              Invoice Date                  Job No.

                                                                                             9221                    5/29/2020                    6181

                                                                                           Job Date                              Case No.

                                                                                           3/13/2020           3:16-CV-00225-VAB

                                                                                                                   Case Name

                                                                                  Lloyd George Morgan, Jr. v. Scott Semple, et al

        Richard M. Dighello, Esq
        Updike, Kelly & Spellacy, P.C.                                                                           Payment Terms
        100 Pearl Street
                                                                                  Net 30
        17th Floor
        Hartford, CT 06103



 ORIGINAL TRANSCRIPT OF:
        Dr. Elizabeth Coursen                                                                    150.00 Pages             @            2.00              300.00
               Appearance Fee                                                                                                         50.00                 50.00
               Shipping                                                                                                               15.00                 15.00
               SALES TAX                                                                                                                                    23.18

                                                                                                    TOTAL DUE >>>                                     $388.18

 Pro Bono discount applied

 Make a payment online at www.brandonLT.com




Tax ID: XX-XXXXXXX

                                              Please detach bottom portion and return with payment.


                                                                                 Job No.            : 6181                  BU ID             : 1-MAIN
 Richard M. Dighello, Esq                                                        Case No.           : 3:16-CV-00225-VAB
 Updike, Kelly & Spellacy, P.C.                                                  Case Name          : Lloyd George Morgan, Jr. v. Scott Semple, et al
 100 Pearl Street
 17th Floor
 Hartford, CT 06103                                                              Invoice No.        : 9221                 Invoice Date       : 5/29/2020
                                                                                 Total Due          : $388.18



                                                                                   PAYMENT WITH CREDIT CARD

                                                                                  Cardholder's Name:
                                                                                  Card Number:
                                                                                  Exp. Date:                          Phone#:
Remit To:   Brandon Legal Tech, LLC
            37 Pinnacle Mountain Road                                             Billing Address:
            Simsbury, CT 06070                                                    Zip:                     Card Security Code:
                                                                                  Amount to Charge:
                                                                                  Cardholder's Signature:

                                                                                  Email:
